Citation Nr: 1810511	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

In August 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for a duodenal ulcer with duodenitis, with a 60 percent disability rating; bilateral pes planus with plantar callosities and bilateral hallux valgus, with a 50 percent rating, and; lacerations of the head and left upper arm, with noncompensable ratings.  His combined rating is 80 percent.  

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of a TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran asserts that the combined impact of his service-connected disabilities render him unable to obtain and retain gainful employment and thus supports his entitlement to a TDIU.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Currently, the Veteran has been granted service connection for the following: duodenal ulcer with duodenitis, with a 60 percent disability rating; bilateral pes planus with plantar callosities and bilateral hallux valgus, with a 50 percent rating, and; lacerations of the head and left upper arm, with noncompensable ratings.  His combined rating is 80 percent, effective November 29, 2011.  As such, he meets the schedular criteria for a TDIU.  

In denying a TDIU, the AOJ cited to a series of VA examinations between December 2011 and February 2012 addressing the Veteran's service-connected disabilities.  After examining the Veteran and reviewing the claims file, these VA examiners opined that the Veteran's service-connected disabilities did not, on an individual basis, render him unemployable, as he would still be capable of sedentary employment.  None of these examiners, however, provided an opinion and rationale regarding the totality of his multiple service-connected disabilities taken together and their cumulative effect on his employability.  The Board notes that the Veteran has been awarded a combined rating of 80 percent, itself indicative of a high level of functional impairment.  Moreover, the Veteran has not worked on a fulltime basis since approximately 2003, a period of over 10 years.  

In his written and oral testimony, the Veteran has stated the pain and discomfort from his abdominal and bilateral foot disabilities have rendered full time employment impossible.  He also reported having only a high school education and employment experience primarily in labor-intensive settings.  In support of his claim, he has submitted March 2013 statements from two recovery counselors suggesting that the Veteran's service-connected disabilities likely prevent full time employment.  In August 2013, A VA physician noted that the Veteran was disabled by lower anterior abdominal pain and had pain when standing or sitting for more than 30 minutes.  The physician reported that the pain was so bad he was no longer able to function or work.  Additionally, in June 2016, his VA neurologist indicated that the Veteran could not function with his current symptoms of his feet. 

Based on the evidence presented in this case, the Board finds that the record supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Veteran has provided competent and credible evidence as to how his symptoms interfere with his ability to work.  

Although none of the VA examinations concludes that he is unemployable as none of them viewed the collective impact of all of the service-connected disabilities at issue, the VA examinations support his contentions as they illustrate how individual disabilities interfere with employment.  Specifically, these examinations conceded that the Veteran's bilateral pes planus resulted in painful walking which increased with use, and his duodenal ulcer caused abdominal pain and discomfort on a chronic basis.  Lay statements also described the Veteran as being in significant pain and having difficulty with mobility.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that, affording the Veteran the full benefit of the doubt, he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the appeal is granted.  


ORDER

A TDIU is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


